FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10419

               Plaintiff - Appellee,             D.C. No. 3:12-cr-08014-NVW

  v.
                                                 MEMORANDUM *
DANNY LEE WARNER, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Danny Lee Warner, Jr., appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C. § 924(g)(1),

(a)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967), Warner’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Warner the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Warner has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     12-10419